NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

SHAMEKA DANIEL MORRIS,             )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-3272
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 6, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Frank Quesada,
Judge.



PER CURIAM.

             Affirmed. See State v. Brooks, 890 So. 2d 503 (Fla. 2d DCA 2005);

Haynes v. State, 106 So. 3d 481 (Fla. 5th DCA 2013); State v. Gutierrez, 10 So. 3d 158

(Fla. 3d DCA 2009)..



SILBERMAN, VILLANTI, and ATKINSON, JJ., Concur.